DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to applicant's communication filed 18 November, 2021. 
Claims 1 and 11 have been currently amended.
Claims 8, 9 and 21-33 have been cancelled. 
No claim has been currently newly added. 
As a result, claims 1-7 and 10-20 are now pending in this application.

                                                   Response to Arguments 
Applicant's remark filed 18 November, 2021 with respect to the rejections of independent claims 1 and 11 as amended under 35 U.S.C 103, have been considered, but they are not persuasive. The Applicant’s remark and amendments to the claims were considered with the results that follow.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].

a)     Applicant’s argument, see pages 10-21, filed on 18 November, 2021, with respect to the rejections of claims 1 and 11 under 35 U.S.C 103, where the Applicant respectfully asserts that the cited combination fails to teach or suggest the combination of Applicant's amended ‘performing, by the block storage service, the block storage transaction enhancement with respect to the data storage operation for the data being stored in the block storage service, wherein the transaction enhancement is performed for an item of the data for multiple storage operations’.

In response, the Examiner respectfully disagrees. Hinrichs’s invention ensures dynamic allocation of storage capacity between multiple namespaces associated with the storage system. In paragraph [0078] and [0081] of Hinrichs describe the metadata includes information identifying the namespaces and a block of the storage device associated with a particular file, wherein the metadata is stored in a FAT associated with the storage device, and a single FAT may be utilized to store metadata regarding multiple namespaces. A first file stored at the first free block. If multiple free blocks are detected, then the first file (i.e. same file) can be stored at the identified multiple free blocks, When the process further modifying the information in the FAT to associate the 
Therefore, Hinrichs teaches the above limitation “performing, by the block storage service, the block storage transaction enhancement with respect to the data storage operation for the data being stored in the block storage service, wherein the transaction enhancement is performed for an item of the data for multiple storage operations”.

In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anand Prahlad et al. (Patent Publication Application No.: US 2010/0070725 A1, hereinafter ‘Prahlad’) in view of Joel H. Hinrichs et al. (Patent Publication Application No.: US. A1, hereinafter ‘Hinrichs’), and further in view of John Charles Tyrrell et al. (Patent Publication Application No.: US 2007/0239793 A1, hereinafter ‘Tyrrell’).

	With respect to independent claim 1, Prahlad teaches a method, comprising:providing, by a block storage service, block-level storage to a plurality of distinct computing instances for a plurality of distinct users (see Fig. 5B and Para [0073] ‘Virtual machine host, Virtual machine, Sub-client name’ (i.e. plurality of distinct computing instances)); andfor each of one or more of the plurality of distinct computing instances:
determining respective information about data being stored in the block storage service for a respective computing instance of the plurality of distinct computing instances (see Para [0058] and [0160], the indication received from the ‘administrator (i.e. user)’ as a result of a storage policy that specifies how and/or when to copy data from one or more virtual machines 110 to the secondary storage data store 175). Also system extract metadata from virtual disk and configuration files that are arranged or structured or table in a wide variety of configurations to store this information, such as multiple virtual disks 140 spanning multiple virtual disk files).

However, Prahlad does not explicitly show “selecting, based at least in part on the respective information about data being stored in the block storage service, a block storage transaction enhancement, performing, by the block storage service, the block storage transaction enhancement with respect to the data storage operation the data being stored in the block storage service, wherein the transaction enhancement is performed for an item of the data for multiple storage operations”.
However, Hinrichs teaches “selecting, based at least in part on the respective information about data being stored in the block storage service, a block storage transaction enhancement (see Para [0043], a subsequent operation may delete a particular file or the data stored in a ‘particular block 201-208 (i.e. selected block)’.  The deletion operation frees the block for storage of data by either of the namespaces, and administrative operations ‘expand the storage capacity granted to one namespace and shrink the capacity granted to the other’ (i.e. a block storage transaction enhancement) Para [0081]-[0082], receive a first request to store user selected content and store the user selected content at a first storage block, then modifying a first record in the file allocation table associated with the first selected content and wherein modify a first record in the file allocation table associated with the first selected content),
a subsequent operation may delete a particular file or the data stored in a ‘particular block 201-208 (i.e. selected block)’.  The deletion operation frees the block for storage of data by either of the namespaces, and administrative operations ‘expand the storage capacity granted to one namespace and shrink the capacity granted to the other’ (i.e. a block storage transaction enhancement)), wherein the transaction enhancement is performed for an item of the data for multiple storage operations (see Para [0080], storing a first file at the first free block.  If there are multiple free blocks, then storing the first file at the multiple free blocks identified.  The process further includes modifying the information in the FAT to associate the free block with the first file and the namespace.  If multiple blocks are used to store the first file, then the FAT may be updated to reflect any other blocks used to store the first file as well (Examiner interprets this technique to modifying and updating the information in the FAT to associate the free block by using the stored metadata (i.e. same item of the data) as performing a transaction enhancement for an item of the data))”.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Prahlad’s Method for performing storage operations on data e.g. individual file and directory to include the teaching of Hinrichs’s dynamically allocating storage system to implement a block storage service to enhance block level storage system. Prahlad and Hinrichs are in the same field of invention because all of them teach data storage manipulation. One would have been motivated 

However, Prahlad and Hinrichs do not explicitly show ‘a block storage transaction enhancement that improves a data storage operation for the data being stored in the block storage service for the respective computing instance; measuring an effectiveness of the selected block storage transaction enhancement; and responsive to determining that the effectiveness of the selected block storage transaction enhancement falls below a threshold, cancelling the selected block storage transaction enhancement for the item of the data’. 
However, Tyrrell teaches “a block storage transaction enhancement that improves a data storage operation for the data being stored in the block storage service for the respective computing instance (see Fig. 13 and Para [0081], a first set of disks 1305 are 15,000 rpm disks and organized into two aggregates 1315 A, B, which are further organized into a first storage group 1320A. A second set of disks 1310, which may be a set of serial ATA disks, are organized into aggregate 1315C, which is further associated with a second storage group 1320B, wherein he FSM may associate high speed storage with ‘storage group 1320A (i.e. selecting one or more block storage enhancements)’ that providing level of service guarantees, and utilization of storage groups and storage pools for improved storage functionality);
measuring an effectiveness of the selected block storage transaction enhancement (see Para [0012], the FSM obtains the current utilization rates of the storage pools within the storage system environment.  If the current utilization is below the low threshold, the FSM stores a capacity planning record that tracks actual data growth.  If the current utilization is greater than the low threshold, the FSM manages the storage pool according to a set of policies including, e.g., deletion and/or migration of data to bring the occupancy level back to the low threshold, and Fig. 16 and Para [0086] teaches the FSM may initially collect threshold data on a daily, hourly, etc. basis. However, for storage pools of high data growth, the periodicity may be smaller to enable better management. Similarly, in storage pools having a slow data growth, a larger periodicity may be utilized (i.e. measuring an effectiveness of the selected block storage transaction enhancement)); and 
responsive to determining that the effectiveness of the selected block storage transaction enhancement falls below a threshold, cancelling the selected block storage transaction enhancement for the item of the data (see Fig. 16 and Para [0087], once threshold data has been collected, the FSM ‘determines whether the current use is less than the threshold value (i.e. determining that the effectiveness of the selected block storage transaction enhancement falls below a threshold)’ in step 1620.  If the current use is less than the threshold value, the procedure branches to step 1625 where the FSM writes a capacity planning record and the procedure loops back to step 1615.  The FSM ‘writes a capacity planning record to be utilized at a later point in time for actual data growth analysis (i.e. cancelling the selected block storage transaction enhancement for the item of the data)’)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Prahlad’s Method for performing storage 
Regarding claim 2, Prahlad teaches determining the respective information about the data being stored in the block storage service further comprises receiving, by the block storage service, an item of the information about the data being stored in the block storage service in a configuration request from a respective user of the plurality of distinct users through a service interface. (see Para [0024], performing a disk-level copy involves determining virtual disk and configuration files of the virtual machine, copying the virtual disk and configuration files to the proxy server, extracting metadata from the virtual disk and configuration files, and copying the virtual disk and configuration files and the extracted metadata to the secondary storage data store).

Regarding claim 3, Prahlad teaches monitoring metadata associated with one or more block data transaction instructions (see [0059], storage policy may be stored in a database of a storage manager to archive media as metadata for use in restore operations or other storage operations, wherein the system monitors the status of ‘some or all storage operations (i.e. block data transaction)’ previously performed, currently being performed, or scheduled to be performed);
interpreting the metadata to determine the information about the data being stored in the block storage service (see Para [0059]), wherein the information about the data being stored in the block storage service includes a characteristic of a block data transaction instruction (see Para [0059] and [0158], the preferences and storage criteria may include metadata as data characteristics associated with data objects).

Regarding claim 4, Prahlad teaches monitoring metadata associated with one or more block data transaction instructions (see [0059], storage policy may be stored in a database of a storage manager to archive media as metadata for use in restore operations or other storage operations, wherein the system monitors the status of ‘some or all storage operations (i.e. block data transaction)’ previously performed, currently being performed, or scheduled to be performed);interpreting the metadata to determine the information about the data being stored in the block storage service (see Para [0024], extracting metadata from the virtual disk and configuration files, and copying the virtual disk and configuration files and the extracted metadata to the secondary storage data store), 
wherein the information about the data being stored in the block storage service includes a characteristic of a volume associated with the data (see Para [0059] and [0158], the preferences and storage criteria may include metadata as data characteristics associated with data objects).

Regarding claim 5, Prahlad teaches receiving the respective the information about the data being stored in the block storage service further comprises receiving in a block data transaction instruction the information about the data being stored in the block storage service (see Para [0106], computing device receives an indication to restore data of one or more virtual machines and the indication can be to restore one or more files, one or more volumes, one or more virtual disks of a virtual machine, or an entire virtual machine).
Regarding claim 10, Prahlad aand Hinrichs and Tyrrell combined teach selecting a different block storage transaction enhancement by analyzing one or more block data transaction instructions and the effectiveness of the selected block storage transaction enhancement (see Tyrrell: Para [0053], the client 130 may ‘select lead enhancement preferences in conjunction with transmitting lead records (i.e. selecting the block storage enhancement)’ to the lead enhancement module 110, and Para [0038] and [0072] shows the lead records comprises a plurality of fields, wherein at least some of the fields include associated data items that stored by the enhancement module 110, such as on the mass storage device 120 (i.e. block storage)) andexecuting, by the block storage service, the different block storage transaction enhancement (see Prahlad: Para [0102]).

Claim 12 is substantially similar to claim 10, and therefore likewise rejected.

With respect to independent claim 11, Prahlad teaches a system, comprising: one or more computers configured to implement a block storage service, wherein the block storage service comprises: 
a block-level storage for storing data from a plurality of distinct computing instances for a plurality of distinct users (see Fig. 5B and Para [0073] ‘Virtual machine host, Virtual machine, Sub-client name’ (i.e. plurality of distinct computing instances));  
a service interface configured to receive, from users of the plurality of distinct users, one or more block data transaction instructions (see Para [0057], a user provides input specifying that a copy operation is to be performed and how to perform the copy operation and the data agent 155 receives this input and performs the copy operation according to the input, and Para [0125] shows the system may provide one or more integrated management consoles for users or system processes to interface with in order to perform certain storage operations on electronic data (i.e. plurality of users and one or more block data transaction));
a block storage enhancement function for: 
determining, based on the one or more block data transaction instructions received via the service interface, information about the data being stored by the block storage service (see Para [0082], The VLUN driver uses the block list information to present the determined volumes as such read-only volumes or as read-write volumes to the operating system of the virtual machine storage manager).

However, Prahlad does not teach “selecting, based on the information about the data being stored by the block storage service, one or more block storage 
However, Hinrichs teaches “selecting, based on the information about the data being stored by the block storage service, one or more block storage enhancements (see Para [0070] and [0081-[0082], receive a first request to store user selected content and store the user selected content at a first storage block, then modifying a first record in the file allocation table associated with the first selected content and wherein modify a first record in the file allocation table associated with the first selected content is correspond to ‘block storage transaction enhancement’), performing the one or more block storage enhancements with respect to the data storage operation on the data being stored by the block storage service (see Para [0078], the metadata includes information identifying the namespaces and a block of the storage device associated with a particular file, wherein the metadata is stored in a FAT associated with the storage device, and a single FAT may be utilized to store metadata regarding multiple namespaces), wherein the one or more block storage enhancements are performed for an item of the data for multiple storage operations (see Para [0080], storing a first file at the first free block.  If there are multiple free blocks, then storing the first file at the multiple free blocks identified.  The process further includes modifying the information in the FAT to associate the free block with the first file and the namespace.  If multiple blocks are used to store the first file, then the FAT may be updated to reflect any other blocks used to store the first file as well (Examiner interprets this technique to modifying and updating the information in the FAT to associate the free block by using the stored metadata (i.e. same item of the data) as performing a transaction enhancement for an item of the data))”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Prahlad’s Method for performing storage operations on data e.g. individual file and directory to include the teaching of Hinrichs’s dynamically allocating storage system to implement a block storage service to enhance block level storage system. Prahlad and Hinrichs are in the same field of invention because all of them teach data storage manipulation. One would have been motivated to make this modification because it ensures dynamic allocation of storage capacity between multiple namespaces associated with the storage system in an efficient manner as taught by Hinrichs.
However, Prahlad and Hinrichs do not teach “one or more block storage enhancements that improve a data storage operation by the block-level storage to the data being stored by the block storage service; measuring an effectiveness of the selected block storage transaction enhancement; and responsive to determining that the effectiveness of the selected block storage transaction enhancement falls below a threshold, cancelling the selected block storage transaction enhancement “.
However, Tyrrell teaches “one or more block storage enhancements that improve a data storage operation by the block-level storage to the data being stored by the block storage service (see Fig. 13 and Para [0081], a first set of disks 1305 are 15,000 rpm disks and organized into two aggregates 1315 A, B, which are further organized into a first storage group 1320A. A second set of disks 1310, which may be a set of serial ATA disks, are organized into aggregate 1315C, which is further associated with a second storage group 1320B, wherein he FSM may associate high speed storage with ‘storage group 1320A (i.e. selecting one or more block storage enhancements)’ that providing level of service guarantees, and utilization of storage groups and storage pools for improved storage functionality);
measuring an effectiveness of the selected block storage transaction enhancement (see Para [0012], the FSM obtains the current utilization rates of the storage pools within the storage system environment.  If the current utilization is below the low threshold, the FSM stores a capacity planning record that tracks actual data growth.  If the current utilization is greater than the low threshold, the FSM manages the storage pool according to a set of policies including, e.g., deletion and/or migration of data to bring the occupancy level back to the low threshold, and Fig. 16 and Para [0086] teaches the FSM may initially collect threshold data on a daily, hourly, etc. basis. However, for storage pools of high data growth, the periodicity may be smaller to enable better management. Similarly, in storage pools having a slow data growth, a larger periodicity may be utilized (i.e. measuring an effectiveness of the selected block storage transaction enhancement)); and 
responsive to determining that the effectiveness of the selected block storage transaction enhancement falls below a threshold, cancelling the one or more selected block storage enhancement for the item of the data (see Fig. 16 and Para [0087], once threshold data has been collected, the FSM ‘determines whether the current use is less than the threshold value (i.e. determining that the effectiveness of the selected block storage transaction enhancement falls below a threshold)’ in step 1620.  If the current use is less than the threshold value, the procedure branches to step 1625 where the FSM writes a capacity planning record and the procedure loops back to step 1615.  The FSM ‘writes a capacity planning record to be utilized at a later point in time (i.e. cancelling the selected block storage transaction enhancement)’ for actual data growth analysis))”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Prahlad’s Method for performing storage operations on data e.g. individual file and directory to include the teaching of Hinrichs’s dynamically allocating storage system with the teachings of Tyrrell’s method for identifying a set of storage devices, associated with a storage system to implement a block storage service to enhance block level storage system. Prahlad, Hinrichs and Tyrrell are in the same field of invention because all of them teach data storage manipulation. One would have been motivated to make this modification because it enhances the reliability and integrity of data storage and to enable greater storage utilization and data growth rate easily, thus performing an accurate and improved storage management as taught by Tyrrell.
Regarding claim 13, Prahlad teaches said service interface configured to receive the one or more block data transaction instructions further comprises a configuration interface (see Para [0039], the data agent includes a virtual disk analyzer component that examines the virtual disk and configuration files corresponding to the virtual disks) configured to receive a configuration request from one of the plurality of distinct users indicating a purpose of one of the one or more volumes in the block performing a file-level copy involves determining volumes of the virtual machine, mounting the volumes on a proxy server, and copying files from the volumes mounted on the proxy server to a secondary storage data store); andsaid information includes the purpose of the one of the one or more volumes (see Para [0055], the volume manager database(s) and the file allocation table(s)) are stored in the one or more virtual disk files that make up a virtual disk).
Regarding claim 14, Prahlad teaches an application programming interface for extracting from the one or more block data transaction instructions one or more block storage data characterizations embedded by one or more of a plurality of operating systems associated with respective ones of the plurality of distinct computing instances (see Para [0087], the data agent analyzes the virtual volume and extracts metadata from the virtual volume).
Regarding claim 15, Prahlad teaches a read prediction function for determining expected read patterns based on the information about the data being stored by the block storage service (see Para [0176], the data agent can measure performance using standard metrics (e.g., number of disk reads per second)).
Regarding claim 16, Prahlad teaches a cache memory for storing data blocks read from one or more volumes in the block storage service in response to having been determined, based on the expected read patterns, to be a likely future read by one of the plurality of distinct computing instances (see Para [0176]).
Regarding claim 17, Prahlad teaches a cache memory for storing data blocks written to the block storage service and having been determined (see Para [0062], the virtual machine hosts determined statically by reading a stored indication of the virtual machine hosts), based on the expected read patterns, to be a likely future read by one of the plurality of distinct computing instances (see Para [0145], index data may be stored along with the data backed up in a storage device with an additional copy of the index data written to index cache in a secondary storage device). 
Regarding claim 18, Prahlad teaches a storage encryption function for, based on the information about the data being stored by the block storage service (see Para [0045], the secondary storage computing device perform encryption functions), encrypting and storing data blocks written to one or more volumes in the block storage service (see Para [0059], a storage policy may indicate that certain data is to be encrypted and stored in the secondary storage data store). 
Regarding claim 19, Prahlad teaches a storage compression function for, based on the information about the data being stored by the block storage service (see para [0126], the preferences and storage criteria may include compression function), compressing and storing data blocks written to one or more volumes in the block storage service (see Para [0126], the preferences and storage criteria may include compression function that certain data is to be stored in the storage device 1015). 
Regarding claim 20, Prahlad teaches a plurality of independent storage units (Fig. 10, primary and secondary storages);a storage replication function for, based on the information about the data being stored performing the copying of the data of the virtual machine), storing on each of the plurality of independent storage units a copy of one or more data blocks expected to be the subject of frequently repeated read requests by one of the plurality of distinct computing instances (see Para [0077] and [0123], storing the data on one or more storage devices). 
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad and Hinrichs and Tyrrell in view of Moon et al. (Patent Publication Application no.: US 2010/0312983 A1 (hereinafter " Moon"). 
Regarding claim 6, Prahlad and Hinrichs and Tyrrell teach claim 1 as above. However, Prahlad and Hinrichs and Tyrrell do not explicitly show ‘performing, by the block storage service, the selected block storage transaction enhancement further comprises storing in a physically contiguous arrangement a series of data blocks associated with a logical data structure defined by a file system’. 
However, Moon shows in his invention "performing, by the block storage service, the selected block storage transaction enhancement further comprises storing in a physically contiguous arrangement a series of data blocks associated with a logical data structure defined by a file system (see Moon: Fig. 3 and Para [0028], a set of related data blocks 0-5, generally referenced as related data blocks 122, relate to the same file and are originally contiguously written to the data storage medium 112 in an original sequence)”.

Regarding claim 7, Prahlad and Hinrichs and Tyrrell teach claim 1 as above. Prahlad teaches determining an expected read pattern for the data being stored in the block storage service (see Prahlad: Para [0183]).
However, Prahlad and Hinrichs and Tyrrell do not explicitly show “said performing, by the block storage service, the selected block storage transaction enhancement further comprises storing in a physically contiguous arrangement a series of data blocks predicted by the expected read pattern to be read consecutively”
However, Moon teaches the same rationale as claim 1 “said performing, by the block storage service, the selected block storage transaction enhancement further comprises storing in a physically contiguous arrangement a series of data blocks predicted by the expected read pattern to be read consecutively (see Moon: Fig. 3 and performing read operations on the data storages corresponding to the related blocks of data are contiguously arranged)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Prahlad’s Method for performing storage operations on data e.g. individual file and directory to include the teaching of Hinrichs’s dynamically allocating storage system to include the teachings of Tyrrell’s method for identifying a set of storage devices, associated with a storage system with the teaching Moon’s method of de-fragmentation of solid state memory to implement a block storage service to enhance block level storage system. Prahlad, Hinrichs, Tyrrell and Moon are in the same field of invention because all of them teach data storage manipulation. One would have been motivated to make this modification because it read file data in an efficient and fast manner as taught by Moon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe; Steven S. et al. discloses US 7937367 B2 system and method for parallelized replay of an NVRAM log in a storage appliance.
Scott; John A. et al. discloses US 2008/0077762 A1 method and apparatus for defragmentation.
Lee; Yang-sup et al. discloses US 2008/0126680 A1 non-volatile memory system storing data in single-level cell or multi-level cell according to data characteristics.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                 Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        03/04/2022



/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162